ON REHEARING.
White, P. J.
The judgment rendered in the court below on the trial of this case was affirmed at the last Tyler term, and a motion to set aside said judgment and for a rehearing having been filed, we are now called upon to determine said motion. One of the main questions presented in the motion is as to the correctness of the judgment, rendered in the court below. It seems that the court and parties on the trial treated and considered the rights of the parties with reference to our special statutes governing trials of the rights of property, and attempted to render a judgment in conformity with the provisions of said statutes. [R. S., arts. 4840, 4841, 4843, 4845.] The case, as made by the pleadings, was not an action to try the right to property, and the statutes concerning that character of action had nothing to do with the case. The suit was for damages for breach of a contract, or rather breach of the conditions of a bond executed by appellants. It is true the said bond was one executed and filed by them as claimants in a suit for the trial of the right to certain property which had been attached by appellee, Terry. But while that case was tried and judgment rendered for costs against appellants, who failed to establish their right to the property, still no judgment, on the other hand, was rendered for his debt and int&rest in favor of Terry, as provided by our . statutes in the articles above referred to, could have been done. There is no question but that Terry, had he so desired, could have had his rights determined and judgment rendered in the suit in conformity with these stat*91utory provisions; and perhaps the court, of its own motion, should have rendered such a judgment as is prescribed by said statutes in cases where the claimant has failed to establish his rights to the property claimed. This was, however, not done, and, not having been done in that suit, was Terry thereby concluded from bringing a separate action for his damages upon the claimants’ bond for a breach of its conditions? We think not. He could treat it as a common-law obligation, and recover upon it to the extent of his debt. His failure to take his statutory judgment was no waiver of this right of action. Under their bond claimants were obligated to return the property within ten days, and he had every reason to expect that the obligors would comply with the conditions of the bond. “ If the claim in the right of property proceedings was not sustained, no matter for what reason, the bondsmen of the claimant were bound to return the property or its value in ten days.” [Garrity v. Thompson, 67 Tex. 2.] The action of the plaintiff Terry in the court below was simply a suit for damages upon the bond as a common-law and not a statutory obligation. The statutory provisions with regard to the specific action of trial of right of property had nothing to do with, and were in no manner applicable to, the case. The court and parties below sought to make them apply, and endeavored to render the judgment in accordance with the provisions of these statutes. If those statutes had been applicable, this judgment was erroneous in that it assessed damages upon the value of the property, whereas plaintiff’s claim was of less amount than such value [R. S., art. 4841]; and the court further erred in assessing the damages at twelve instead of ten per cent., as provided by the statute [R. S., art. 4840]. But, as stated above, these statutes had no application to the suit.
Plaintiff sued to recover his damages upon the bond. *92What were his damages? His damages were the amount of his debt, which as stated in his writ of attachment was $165.10, and interest whatever it amounted to. He was not entitled to recover the full amount of the bond, because that amount was greatly in excess of the amount of his debt, and he could only recover upon it to the extent of his debt and interest, which was the measure of his damages. In all conditional bonds, as a general rule, the sum stipulated to be paid upon a breach will be construed as a penalty, and not as liquidated damages; “and where a bond contains a condition that it shall be void upon the performance or non-performance of a certain act, the presumption is that the sum of money mentioned is intended as security, and not as liquidated damages.” “In general, a sum of-.money in gross, to be paid for the non-performance of an agreement, is considered as a penalty, the legal operation of which is to cover the damages which the party in whose favor the stipulation is made may have sustained from the breach of contract by the opposite party.” [2 Amer. & Eng. Enc. Law, p. 462, and note.] Appellee’s damages in this case should be limited, and his right of recovery restricted, to the amount of his debt and interest; said amount being less than the value of the property as stated in the bond. Eor the reasons above stated we are of opinion that the judgment rendered in the lower court is erroneous, and that the motion for rehearing should be granted and our judgment of affirmance set aside; but there is no necessity that the cause should be remanded. Judgment will therefore be here rendered and reformed in favor of appellee, that he may have and recover of the appellants Wallace & Waggener and the sureties upon their claimants’ bond the sum of $165.10, together with' interest upon the same at the rate of eight per cent, per annum from the date of said bond, to wit, the 14th d „y of De¡cember, 1881, and costs of suit in the lower court; but *93the costs of this appeal will be awarded in favor of appellants, against H. O. Terry, appellee. Motion for rehearing granted, and judgment
February 15, 1890.
Reformed and rendered.